Exhibit SUPPLEMENTAL REGULATION FD DISCLOSURE In this supplemental disclosure, “the Company” refers to Spectrum Brands, Inc. and its subsidiaries, unless the context otherwise requires or it is otherwise indicated, "LTM" with respect to any date, refers to the last twelve month period ended on such date, "EBIT" refers to earnings before interest and taxes, "EBITDA" refers to earnings before interest, taxes, depreciation and amortization and "UPG" refers to United Pet Group, a subsidiary of the Company, and UPG's subsidiaries. United Pet Group Historical
